DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims  28-31, 37-40 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ranga (US 20210201052 A1) in view of Kitahama (US 20120022716 A1).
Claim 28. Ranga teaches a computer-implemented method comprising: 
receiving sensor data generated using one or more sensors of a vehicle, the sensor data including a representation of at least one pedestrian in an environment
([0033] Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle...vehicle system 100 may be equipped with one or more cameras that can be used to detect and localize VRUs in vicinity of the vehicle); 

([0022] The term “Vulnerable Road User” (VRU) is used herein to refer to a class of Pedestrians, cyclists, humans on motorbikes, humans riding scooters, and the like. [0028] Certain embodiments present a VRU intent prediction system that detects/estimates gait, speed, head and body pose, actions (carrying objects, pushing carts, holding a child, etc.) and awareness/distraction (talking on the phone, wearing a headset, etc.) levels of humans on the road, and utilize these behavioral patterns to predict future trajectories of the humans in or around the road.
[0065] The computer system may then notify the driver or the automated driving system of the presence of the high-risk VRU (e.g., a child who is about to run into the road and cross the trajectory of the vehicle, etc. (e.g. child is a class))); 
determining, using the output data, a risk level based at least in part on the awareness, the class, and the action ([0044] The activity prediction module 410 receives scene description and pose estimation of each of the detected VRUs from the perception module 300. The activity prediction module 410 uses a sequence of past history of 2D VRU poses); and further discloses the process of improving and performing the actions of the vehicle based on data received and generating a likelihood of collision ([0067] [0032]) but does not specifically disclose 
modifying the risk level based at least in part on an attribute associated with the vehicle to generate a modified risk level; generating a determination of a likelihood of a collision with the pedestrian based at 

However, Kitahama teaches the process of modifying the risk level based at least in part on an attribute associated with the vehicle to generate a modified risk level
([0045] Particularly, the surrounding environment recognition unit 21 recognizes attributes of the recognized objects (vehicles, persons (as more detailed attributes, adults, children, old persons, and the like), dogs, cats, bicycles, motorcycles, objects related to construction, falling objects on a road, signs, road marking, traffic signals, and the like).);
generating a determination of a likelihood of a collision with the pedestrian based at least in part on the modified risk level and a trajectory of the pedestrian
(Fig 6 [0053] Specifically, the degree of risk calculation unit 25 calculates the collision probability with obstacles in the case where the host vehicle travels in the respective directions according to the movement strategy candidate based on the existence probability of the respective obstacles.  ); and 
performing one or more control operations for the vehicle based at least in part on the determination 
( [0060] As a result, as illustrated in FIG. 10(b), the movement strategies S2 include movement of the positions of the nodes N2, N3, and N5, and the basic movement trajectory is changed to the movement trajectory S2. [0064] When the movement strategy candidate that is displayed on the display 12 is selected or the position of a node is moved in order to change the movement strategies, the movement 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of modifying the risk level based at least in part on an attribute associated with the vehicle to generate a modified risk level; generating a determination of a likelihood of a collision with the pedestrian based at least in part on the modified risk level and a trajectory of the pedestrian; and performing one or more control operations for the vehicle based at least in part on the determination as taught by Kitahama within the system of Ranga for the purpose of enhancing the system to incorporate additional road features and traveling scene related to the vehicle in order to position the vehicle to avoid collisions with pedestrians and other vehicles.

Claim 29. Ranga and Kitahama teach the method of claim 28, wherein the risk level comprises one of a low risk, medium risk, or high risk determined based at least in part on a look-up table indicating risk level corresponding to the awareness associated with the pedestrian, the class associated with the pedestrian, and the action associated with the pedestrian (FIG. 5(a) illustrates an example of a rule list, and costs (as the cost value becomes larger, the degree of risk is heightened) in the case of violation of traffic rules are correspondingly stated in the rule list.).

Claim 30. Ranga and Kitahama teach the method of claim 28, wherein the one or more machine learning models comprises a body pose convolutional neural network 


Claim 31. Ranga and Kitahama teach the method of claim 28, wherein the attribute comprises at least one of a location attribute, a weather attribute, or a driving condition attribute (Ranga [0033] GPS [0042] [0043] spatial locations; Kitahama [0045] surrounding environment recognition unit 21 recognizes surrounding objects of the host vehicle based on the photographed image from the camera 10 and the transmission/reception information from the radar 11... recognizes the conditions (a nile, a manner, and the like) that prescribe the movement of the vehicle…traffic signals, cross walks).

Claim 37. Ranga and Kitahama teach the method of claim 28, wherein the action associated with the pedestrian comprises an intention to cross a road (Ranga [0041] The intent prediction module 230 receives estimated trajectory of the VRUs and their activity state as an input and outputs a probability that the VRU's intended path will cross the vehicle's path.).

Claim 38. Ranga and Kitahama teach the method of claim 28, wherein the class associated with the pedestrian comprise an age range associated with the pedestrian (Ranga [0065] a child who is about to run into the road and cross the trajectory of the vehicle).

Claim 40. Ranga and Kitahama teach the method of claim 28, wherein the one or more machine learning models comprises a Long-short Term Memory(LSTM) ([0049]-[0050] (LSTM) recurrent neural network (Sequential object encoding and scene encoding are fused and passed to a decoder with recurrent units (e.g., LSTM) to output future 2D pixel locations of each individual VRU in the scene.).

Claim 47. Ranga teaches a processor (Fig 1) comprising: 
one or more circuits to: 
receiving sensor data generated using a sensor of a vehicle
([0033] Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle...vehicle system 100 may be equipped with one or more cameras that can be used to detect and localize VRUs in vicinity of the vehicle); 
determining, using one or more machine learning models taking as an input the sensor data, a risk level associated with a pedestrian represented at least in part by the sensors data, the risk level determined based at least in part on an awareness associated with the pedestrian, a class associated with the pedestrian, and an action associated with the pedestrian
(([0006] In one embodiment, the steps of detecting, generating and estimating may be performed using a holistic deep learning neural class of Pedestrians, cyclists, humans on motorbikes, humans riding scooters, and the like. [0028] Certain embodiments present a VRU intent prediction system that detects/estimates gait, speed, head and body pose, actions (carrying objects, pushing carts, holding a child, etc.) and awareness/distraction (talking on the phone, wearing a headset, etc.) levels of humans on the road, and utilize these behavioral patterns to predict future trajectories of the humans in or around the road.
[0065] The computer system may then notify the driver or the automated driving system of the presence of the high-risk VRU (e.g., a child who is about to run into the road and cross the trajectory of the vehicle, etc. (e.g. child is a class)
); and further discloses the process of improving and performing the actions of the vehicle based on data received and generating a likelihood of collision ([0067] [0032]) but does not specifically disclose 
performing one or more control operations for the vehicle based at least in part on the risk level. 
However, Kitahama teaches the process of performing one or more control operations for the vehicle based at least in part on the risk level
( [0060] As a result, as illustrated in FIG. 10(b), the movement strategies S2 include movement of the positions of the nodes N2, N3, and N5, and the basic movement trajectory is changed to the movement trajectory S2. [0064] When the movement strategy candidate that is displayed on the display 12 is selected or the position of a node is 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of performing one or more control operations for the vehicle based at least in part on the risk level as taught by Kitahama within the system of Ranga for the purpose of enhancing the system to incorporate additional road features and traveling scene related to the vehicle in order to position the vehicle to avoid collisions with pedestrians and other vehicles.

Claims  41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ranga (US 20210201052 A1) in view of Lee (US 20200156533 A1).
Claim 41. Ranga teaches a system (Fig 1, 100) comprising:
one or more processing units (vehicle control unit 112); and 
one or more memory units storing instructions that, when executed by the one or more processing units, cause the one or more processing units to execute operations ([0012] In one embodiment, a computer system including at least one processor and a memory coupled to the at least one processor is described) 
comprising: 
receiving sensor data including a representation of a person external to a vehicle ([0033] Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle.); 
generating, using the sensor data, a set of feature vectors corresponding to the person
class of Pedestrians, cyclists, humans on motorbikes, humans riding scooters, and the like.);
 causing one or more machine learning models to calculate, based at least in part on the set of feature vectors, a risk level associated with the person, the risk level calculated based at least in part on an awareness value, a class, an action ([0022] The term “Vulnerable Road User” (VRU) is used herein to refer to a class of Pedestrians, cyclists, humans on motorbikes, humans riding scooters, and the like. [0028] Certain embodiments present a VRU intent prediction system that detects/estimates gait, speed, head and body pose, actions (carrying objects, pushing carts, holding a child, etc.) and awareness/distraction (talking on the phone, wearing a headset, etc.) levels of humans on the road, and utilize these behavioral patterns to predict future trajectories of the humans in or around the road.
[0065] The computer system may then notify the driver or the automated driving system of the presence of the high-risk VRU (e.g., a child who is about to run into the road and cross the trajectory of the vehicle, etc. (e.g. child is a class))), 
and further discloses the process of causing a warning to the driver ([0065]) but does not specifically disclose a risk level associated with a distance of the person relative to the vehicle, and a velocity of the person: and causing a warning directed to the pedestrian to be emitted based at least in part on the risk level.
However, Lee teaches a risk level associated with a distance of the person relative to the vehicle, and a velocity of the person ([0097] Furthermore, the control unit 30 may analyze the image of the camera unit 10 and the sensor unit 100 during 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a risk level associated with a distance of the person relative to the vehicle, and a velocity of the person: and causing a warning directed to the pedestrian to be emitted based at least in part on the risk level as taught by Lee within the system of Ranga for the purpose of enhancing the system to warn a pedestrian on the proximity of the vehicle in an attempt to prohibit a collision.
Claim 42. Ranga and Lee teach the system of claim 41, 
wherein the system is comprised in at least one of:
a control system for an autonomous or semi-autonomous machine (Ranga [0010]);
a perception system for an autonomous or semi-autonomous machine(Ranga [0016]) ;
a system for performing simulation operations (Lee [0016]);
a system for performing deep learning operations (Ranga [0006] [0025]);
a system implemented using an edge device;
a system implemented using a robot (Ranga [0026][0027]);
a system incorporating one or more virtual machines (VMs);
a system implemented at least partially in a data center; or
a system implemented at least partially using cloud computing resources.

Claim 43. Ranga and Lee teach the system of claim 41, wherein the risk level is further calculated based at least in part on one or more attributes of an environment associated with the vehicle (Ranga [0055], [0056] Lee [0072]).

Claim 44. Ranga and Lee teach the system of claim 43, wherein the one or more attributes of the environment comprises at least one of a location attribute, a weather attribute, or a driving condition attribute (Ranga [0033] GPS [0042] [0043] spatial locations).


Claims  32-35 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ranga and Kitahama and further in view of Kim.
Claim 32. Ranga and Kitahama teach the method of claim 28, and discloses the use of a variety of sensors and audio devices but does not specifically disclose wherein one or more control operations comprises an operation to emit, from the vehicle, a directional audio signal based at least in part on the modified risk level directed at a location of the pedestrian.
However, Kim teaches the process of wherein causing the operation to be performed in response to the
risk level comprises causing to be emitted, from the vehicle, a directional audio signal based on the risk
level, wherein the directional audio signal is directed at a location of the pedestrian ([0008] signal comprises at least one of a beam formed audio signal (Kim [OCGE] a radiating direction of the sound from the speakers [U056} The panning effect of the speakers may be understood as an effect of allowing energies of the sound radiated from the speakers to be focused on a position, for example, a Left position, a right position, a rear position, and a front position of a vehicle, and a position of a driver.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the

response to the risk level comprises causing to be emitted, from the vehicle, a directional audio signal
based on the risk level, wherein the directional audio signal is directed at a location of the pedestrian as
taught by Kim within the system of Ranga and Kitahama for the purpose of enhancing the audio signal to gather attention of the pedestrian who may not be paying attention.

Claim 33. Ranga, Kitahama and Kim teach the method of claim 32, wherein the directional audio signal comprises at least one audio signal beamformed towards a position in the environment corresponding to the pedestrian (Kim {0008} a radiating direction of the sound from the speakers [0056] The panning effect of the speakers may be understood as an effect of allowing energies of the sound radiated from the speakers to be focused om a position, for example, a left position, a Fight position, 4 rear position, and a front position of a vehicle, and a position of a driver).

Claim 34. Ranga, Kitahama and Kim teach the method of claim 32, wherein the directional audio signal comprises a distinct frequency selected from plurality of distinct frequencies based at least in part on the class associated with the pedestrian (Kim [0062] the sound effect may be understood as an effect of enriching a sound of a range in response to an equalizer adjusting a condition degree for each frequency by setting various modes, for example, a live mode, a jazz mode, a classic mode, and a concert mode. [0019] The generating of the sound information may include generating the sound information for playing any one of a sound of a track of the music...).


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable Ranga, Kitahama and further in view of Huber (US 20200398743 A1).
Claim 36. Ranga and Kitahama teach the method of claim 28, and further discloses outputting audio but does not specifically disclose wherein one or more control operations comprises an operation to emit, from the vehicle, a directional light signal based at least in part on the modified risk level directed at the pedestrian.
However, Huber teaches wherein one or more control operations comprises an operation to emit, from the vehicle, a directional light signal based at least in part on the modified risk level directed at the pedestrian ([0082]-[0083] For example, machine learning unit 109 may first select visual communication, such as spotlight projection. project spotlight 214 (as shown in FIG. 2B) using spotlight digital projector 204 to notify a potentially unsafe pedestrian (like pedestrian 216 in FIG. 2B) of potential collision with the vehicle in accordance with an exemplary embodiment.)).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use one or more control operations comprises an operation to emit, from the vehicle, a directional light signal based at least in part on the modified risk level directed at the pedestrian as taught by Huber within the system of Ranga and Kitahama for the purpose of enhancing the system to direct the pedestrian of a potential collision.



Claims  45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ranga Lee and further in view of Kim.
Claim 45. Ranga and Lee teach the system of claim 41, and discloses the use of a variety of sensors and audio devices but does not specifically disclose wherein the warning comprises a directional audio signal.
However, Kim teaches wherein the directional audio signal is directed at a location of the pedestrian ([0008] signal comprises at least one of a beam formed audio signal (Kim [OCGE] a radiating direction of the sound from the speakers [U056} The panning effect of the speakers may be understood as an effect of allowing energies of the sound radiated from the speakers to be focused on a position, for example, a Left position, a right position, a rear position, and a front position of a vehicle, and a position of a driver.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the
effective filing date of invention to use the process of use a directional audio signal as taught by Kim within the system of Ranga and Kitahama for the purpose of enhancing the audio signal to gather attention of the pedestrian who may not be paying attention.
Claim 46. Ranga, Lee and Kim teach the system of claim 45, wherein the directional audio signal comprises a beamformed audio signal, where the frequency and volume of the beamformed audio signal is determined based at least in part on the risk level (Kim [0062] the sound effect may be understood as an effect of enriching a sound of a range in response to an equalizer adjusting a condition degree for each frequency by setting various modes, for example, a live mode, a jazz mode, a classic mode, and a concert mode. [0019] The generating of the sound information may include generating the sound information for playing any one of a sound of a track of the music...).
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are moot in view of new rejections.
Claims 1-27 have been cancelled; and claims 28-47 have been introduced for examination.
Independent claims 28 and 47 are rejected in view of Ranga and Kitahama.
Independent Claim 41 is rejected in view of Ranga and Lee. 
Dependent claims are rejected in view of the abovementioned references and other combined references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RUFUS C POINT/Examiner, Art Unit 2689